Case 1:20-cv-22153-KMW Document 27 Entered on FLSD Docket 01/15/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                         CASE NO. 1:20-CV-22153-WILLIAMS/TORRES


  MARC E. MUNRO,

                                 Plaintiff,

  v.
                                                        Case No. 1:20-cv-22153-KMW

  I.C. SYSTEM, INC., EXPERIAN
  INFORMATION SOLUTIONS, INC.,
  TRANS UNION, LLC
                           Defendants.

  ______________________________________


            AGREED MOTION TO EXTEND THE DEADLINE TO FILE THE NOTICE
                            SCHEDULING MEDIATION

            NOW COMES MARC E. MUNRO (“Plaintiff”), by and through his undersigned counsel,

  bringing this Motion to Extend the Deadline to file the Notice Scheduling Mediation, and in

  support thereof, stating as follows:

       1. On May 22, 2020, Plaintiff filed the instant case against Defendants seeking redress for

  violations of the Fair Credit Reporting Act (“FCRA”). [Dkt. 1]

       2. On August 7, 2020, this Honorable Court entered a scheduling order requiring the Parties

  to schedule mediation by September 9, 2020. [Dkt. 19]

       3. Plaintiff has reached a settlement with Defendants Experian Information Solutions, Inc.

  and Trans Union, LLC.

       4. For a short period of time, due to medical reasons, Plaintiff’s counsel lost contact with his

  client.


                                                    1
Case 1:20-cv-22153-KMW Document 27 Entered on FLSD Docket 01/15/2021 Page 2 of 4




     5. As a result thereof, the Parties agreed to reschedule the mediation that was set for December

  14, 2020.

     6. On December 16, 2021, the Court entered an order granting Plaintiff’s unopposed Motion

  to Reschedule Mediation and ordered the Parties to file a Notice Scheduling Mediation by January

  15, 2021.

     7. Plaintiff’s counsel has re-established contact with Plaintiff.

     8. The Parties attempted to reschedule the mediation with Peter J. Grilli (“Mr. Grilli”), the

  mediator the Parties selected for the December 14, 2020 mediation.

     9. The Parties requested a mediation date prior to the June 5, 2021 mediation deadline.

     10. On January 15, 2021, Mr. Grilli’s office advised the Parties that Mr. Grilli could not

  mediate this case.

     11. Mr. Grilli’s office kindly referred the Parties to other mediators that may be able to mediate

  this matter.

     12. Based on the foregoing, the Parties need an additional 30 days, through February 15, 2021,

  to schedule the mediation with a different mediator.

     13. The extension sought herein will not prejudice any party and will not impact any other

  deadlines set by the Court.

         WHEREFORE, Plaintiff respectfully requests that the Court enter an order extending the

  deadline to file the Notice Scheduling Mediation through February 15, 2021.




                                                   2
Case 1:20-cv-22153-KMW Document 27 Entered on FLSD Docket 01/15/2021 Page 3 of 4




                                           Respectfully submitted,

                                           /s/ Alexander James Taylor
                                           Alexander James Taylor, Esq.
                                           Florida Bar No. 1013947
                                           Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd.
                                           2500 S. Highland Ave., Ste. 200
                                           Lombard, IL 60148
                                           Telephone: (630) 575-8181
                                           ataylor@sulaimanlaw.com




                                       3
Case 1:20-cv-22153-KMW Document 27 Entered on FLSD Docket 01/15/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I, Alexander J. Taylor, certify that on January 15, 2021, the foregoing document was filed
  electronically using the Court’s CM/ECF system, which will accomplish service on all counsel of
  record.

                                                      /s/ Alexander J. Taylor




                                                  4
